Citation Nr: 1136484	
Decision Date: 09/28/11    Archive Date: 10/11/11

DOCKET NO.  09-47 886	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for motor neuron disease (MND), to include amyotrophic lateral sclerosis (ALS).


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel
INTRODUCTION

The Veteran had active service from September 1955 to July 1957.

This appeal to the Board of Veterans Appeals (Board) arises from a January 2009 rating action that denied service connection for ALS.

In November 2010, the Veteran testified at a Board hearing before the undersigned at the RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, D.C.  The VA will notify the appellant when further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) (See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002) and its implementing regulations (38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010)) include enhanced duties to notify and assist claimants.    

Considering the record in light of the duties imposed by the VCAA and its implementing regulations, the Board finds that all notice and development action needed to fairly adjudicate the claim on appeal has not been accomplished.

The Veteran contends that he currently suffers from a MND, possibly ALS, that is related to his military service.   

Post-service VA medical records show an impression of possible early ALS in December 2004.  After April 2007 electromyographic examination that did not show clinical and electrodiagnostic progression, the physician opined that this was indicative of a cervical spine degenerative process rather than motor neuron disease.  July 2009 VA electrodiagnostic studies did not meet the criteria for ALS.  However, the physician suspected that the Veteran might have possible MND in addition to a cervical spine degenerative process.  Further neurological follow-up and additional testing, including repeat cervical spine magnetic resonance imaging and a swallow study, were recommended, but no such subsequent medical evidence is of record.  See Jones v. Shinseki, 23 Vet. App. 382, 390 (2010) (noting that "it must be clear, from either the examiner's statements or the Board decision, that the examiner has indeed considered 'all procurable and assembled data,' " and when "the record leaves this issue in doubt, it is the Board's duty to remand for further development").

A VA examination or opinion is necessary if the evidence of record (a) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; (b) establishes that a veteran suffered an event, injury, or disease in service; and (c) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability, but does not contain sufficient medical evidence for VA to make a decision on the claim.  38 C.F.R. § 3.159(c)(4); McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The types of evidence that indicate that a current disability may be associated with military service include credible evidence of continuity, and symptomatology such as pain or other symptoms capable of lay observation.  McClendon, 20 Vet. App. at 83.  To trigger the VA's duty to provide a medical examination, the evidence need only indicate that symptoms of a disability may be associated with a veteran's active service.  Duenas v. Principi, 18 Vet. App.  512, 517-18 (2004).

In McLendon, 20 Vet. App. at 84, the U.S. Court of Appeals for Veterans Claims (Court) held that the evidence of record needs only to indicate that an inservice injury may be associated with a current condition to satisfy the test as to whether the VA needs to procure a medical opinion on the question.  Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2010).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Under the circumstances, the Board finds that the appellant should be afforded a VA examination by a physician to determine the nature and etiology of any current MND, to include ALS, and its relationship, if any, to his military service.  

The Veteran is hereby advised that failure to report for the scheduled VA examination, without good cause, may result in denial of his claim.  See 38 C.F.R. 
§ 3.655(b) (2010).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  Id.  If the Veteran fails to report for the scheduled examination, the RO should obtain and associate with the claims folder a copy of any notice of the examination sent to him by the pertinent VA medical facility.

On remand, the RO should also obtain copies of all records of neurological treatment and evaluation of the Veteran for suspected MND, to include ALS, at the Oklahoma City, Oklahoma VA Medical Center (VAMC) from July 2009 to the present time.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration thereof, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Moreover, under 38 C.F.R. § 3.159(b), efforts to obtain Federal records should continue until either the records are received or notification is provided that further efforts to obtain them would be futile.  See 38 C.F.R. § 3.159(c)(1).

Accordingly, this matter is hereby REMANDED to the RO via the AMC for the following actions:

1.  The RO should obtain from the Oklahoma City, Oklahoma VAMC, or any other appropriate VA facility, copies of all records of neurological treatment and evaluation of the Veteran for suspected MND, to include ALS, from July 2009 to the present time.  In requesting these records, the RO should follow the current procedures prescribed in 38 C.F.R. § 3.159.  All records and/or responses received should be associated with the claims folder. 

2.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken in accordance with 38 C.F.R. § 3.159(e).

3.  After any records have been associated with the claim file, the RO should arrange for the Veteran to undergo an appropriate VA examination to determine the relationship, if any, between any current MND, to include ALS, and his military service.  The entire claims folder must be made available to and reviewed by the examiner, and the examination report should include discussion of the veteran's documented medical history and assertions.  All indicated studies and tests should be accomplished, and all clinical findings should be reported in detail and correlated to a specific diagnosis.  

The doctor should review the service and post-service medical records and (a) determine whether or not the Veteran current suffers from any MND, to include ALS, and if so, (b) render an opinion for the record as to whether it is at least as likely as not (i.e., there is at least a 50% or greater probability), or whether it is not at least as likely as not (i.e., there is less than a 50% probability) that any such MND, to include ALS, had its onset in military service or is otherwise related thereto.  

The examiner should set forth all examination findings, together with the complete rationale for all comments and opinions expressed, in a printed (typewritten) report.

4.  If the Veteran fails to report for the scheduled examination, the RO must obtain and associate with the claims folder a copy of the notice of the date and time of the examination sent to him by the pertinent VA medical facility.

5.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the Veteran fails to report for the scheduled examination, the RO should apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and his representative an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The Veteran needs take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate timeframe.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

